Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    791
    760
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding Applicant’s Arguments directed towards the aperture of the rail members, Examiner has carefully considered but respectfully disagrees. Although there are two pairs of rail members (A1/A2, B1/B2), both are configured to perform the claimed function of receiving forklift arms. The structural limitations required of the claim language are such that the rails provide a space/gap that is capable of receiving forklift arms. Under broadest reasonable interpretation, the prior art of the record teaches the claim language; however, if Applicant considers the limitation to bear further patentable weight regarding the shape of the apertures and spaces for receiving fork lift arms, Examiner points out that there are potential 112(b) indefinite issues which may arise due to the claim amendments Applicant considers the forklift a part of the apparatus claim. Additionally, the u-shaped receptacles of McFarlane receive and support the cradle (30). The limitation reciting, “wherein the rest is positioned between the receiving channels…” is taught by the prior art in a few different interpretations. Viewing Reference Drawing 1, there are multiple locations of support objects between the u-shaped receptacles along or between axes 1-4. The supports can be interpreted as items 62, 63, 64, or 65, wherein the location of each of those objects may be considered to be between the u-shaped channels in some form. Additionally, the structure of rail 51 has a space extended along the entirety of the underside. Although there is an additional sleeve (65) provided therein, the rails are provided with supports which can vary in accordance with that the engine construction is (Col. 7, line 64-Col 8, line3). The design of the cradle can be readily manufactured to accommodate the products of different manufactures (Col. 8, lines 64-67). Under broadest reasonable interpretation, the prior art reads upon the claimed invention and the rejection is maintained.
Further search and consideration is required in order to determine patentability of the application. No agreement was reached regarding the patentability of the case during the interview with Nicholas Zepnick on 2/3/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723